Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive:
The applicant has argued in substance that Barsness fails to teach or suggest “deploying the identified one or more stream operators including wrapping at least one of the identified one or more stream operators with exception handling”, to which the examiner respectfully disagrees.  Barsness discloses placing a threshold (wrapping as claimed) on the workload of a processing element, where a plurality of operators are operating (para. [0040]).  Furthermore, if the combined workload of the plurality of operators within the processing element reaches the upper or lower threshold, certain operator processes such as fusion are carried out (see abstract, para. [0004], [0005], [0040], [0045]-[0047]), showing “wrapping at least one of the identified one or more stream operators with exception handling”.  For further clarification, the threshold (“exception”) triggers a fusion process which for the stream operators, shows “handling” of the exception as claimed, in the independent claims.  The applicant further argues that exceptions are “caught” to avoid causing all running software which is also executing to crash because of the exception.  However, the examiner does not agree that claiming “exception handling” necessitates such language, and believes that Barsness’s teaching of carrying out a process in reaction to meeting a threshold shows “exception handling” as claimed.
Regarding the applicant’s arguments to amended claims 6 and 8, the examiner has provided further recitation in the previously applied prior art as shown below to teach the amended subject matter.
Applicant’s arguments with respect to claims 3 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claim 3, the examiner notes that the applicant does not provide a clear argument of how Branson’s “assign[ment of] various types of metadata to each operator, e.g. during the development phase of the streams application…including various tuple rates associated with a given operator” as cited by the examiner fails to show “profiling at least one stream operator…” as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 11, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness, et al (Pub. No. US 2016/0381129 A1 hereinafter Barsness).

Claim 1 is an independent claim and Barsness discloses a computer-implemented method using a stream computing management application, the method comprising: 
identifying one or more stream operators (determine plurality of operators to be fused, para. [0065]) with one or more external connections from a plurality of stream operators (data flows from one stream operator to the next, para. [0020]; data flows between stream operators within different processing elements, para. [0066]) associated with a streaming data load (stream operators for data flows in stream computing application, para. [0020]), the identified one or more stream operators having operator code not directly controlled by a stream computing management application (a fusion manager (stream computing management application as claimed) monitors the workload of the processing elements and determines whether operators may be fused, and thus does not directly control the stream operator configuration of tuple tasks (i.e. the fusion manager does not directly change the task an operator performs), para. [0027], [0032], [0034], [0035], [0054]); and 
deploying the identified one or more stream operators based upon, at least in part, the one or more external connections (fuse operators in automated fusion process, para. [0065]; fusing is based on ability to fuse with other processing elements (comprising other stream operators, i.e. external connections as claimed), para. [0078], [0079]), when compiling a stream application (compiler automates the fusion process to determine how to best fuse the operators…re-compiling and using the optimizer during this subsequent compilation, para. [0065]), deploying the identified one or more stream operators including wrapping at least one of the identified one or more stream operators with exception handling (an upper threshold may be placed (wrapping with additional exception handling as claimed) upon a workload of a processing element to prevent the computer processor running the processing element from being overloaded, para. [0040]; a processing element may be a collection of fused operators, para. [0072]).

As per claim 2, claim 1 is incorporated and Barsness further discloses further comprising: monitoring, at a computing device, network activity associated with the streaming data load through the stream application including a plurality of stream operators deployed on a plurality of computing devices (streams manager configured to monitor the plurality of operators within the stream environment…measure a workload of the processing elements coupled with operator(s), para. [0005]).  

As per claim 5, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: deploying at least one of the identified one or more stream operators on one or more computing devices (processing elements operating on one or more computer processors of compute nodes, para. [0003], [0071]; processing elements include one or more stream operators operating within the processing element, para. [0072]) designated for external connections (compute node connections via network, see FIG. 1).  

As per claim 6, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: fusing at least one of the identified one or more stream operators to one or more other stream operators of the plurality of stream operators (fusing processing elements includes combining the operators of different processing elements into a single processing element, para. [0076]), the fusing performed based upon an external connection identification process (if all three of the operators within the PE3 may fuse with the two operators of the PE4, then the operators may fuse to create the PE6 with five operators, para. [0076]).  

As per claim 8, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: deploying at least one of the identified one or more stream operators in a consistent region (flow from source to sink has one route through the processing elements (comprising stream operators), showing that the processing elements form a consistent region as claimed, see FIG. 6A/6B), the consistent region guaranteed to process each tuple of a data stream through the consistent region at least one time (data flows from one stream operator to another in the form of a tuple, para. [0022]; streams of tuples are processed by processing elements, para. [0023]-[0027]).  

As per claim 9, claim 1 is incorporated and Barsness further discloses further comprising: displaying external connection information associated with the one or more external connections from the plurality of stream operators in a user interface (processing elements (which include operators) and connections between elements/operators displayed as operator graph on a graphical user interface observable by an end user, para. [0028]; [0072]).  

Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Barsness discloses a non-transitory computer readable storage medium having a plurality of instructions stored thereon executed by a processor to perform operations (see para. [0108]).

As per claim 12, claim 11 is incorporated.   Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
 
As per claim 15, claim 11 is incorporated.   Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 16, claim 11 is incorporated.   Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 18, claim 11 is incorporated.   Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 11 is incorporated.   Claim 19 corresponds to claim 9 and is therefore rejected for similar reasoning.

Claim 20 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Barsness discloses one or more processors (processor executing instructions stored in a computer readable storage medium, para. [0113]) and one or more memories configured to perform operations (computer readable storage medium (which can be memory) storing instructions para. [0108], [0109]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness, and further in view of Branson, et al (Pub. No. US 2016/0344605 A1 hereinafter Branson) and Branson, et al (Pub. No. US 2014/0215184 A1 hereinafter Branson2).

As per claim 3, claim 2 is incorporated and Barsness does not specifically disclose, but Branson teaches, further discloses wherein monitoring the network activity associated with the streaming data load includes: 
profiling at least one stream operator of the plurality of stream operators with expected connection information (assign metadata to each operator including various tuple rates associated with a given operator, para. [0015]) during development of the stream application (assign various types of metadata to each operator during the development phase of the streams application or an operator graph, para. [0015]); and 
associating the expected connection information with the at least one stream operator (assign metadata to each operator, para. [0016]).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Branson’s profiling of stream operators with Barsness’s stream operators because it would have allowed for developers of a distributed application or an operator graph to easily pinpoint operators that do not perform as specified by the developer (Branson, para. [0017]).
	Barsness and Branson do not specifically disclose profiling at least one stream operator…before compilation of the stream application.  However, Branson as shown above teaches profiling at least one stream operator during development of a stream application, and in the analogous art, Branson2 teaches that one or more stream operators are compiled into a processing element container (para. [0025]).  Therefore, a person having ordinary skill in the art before the effective filing date of the applicant’s invention would have recognized that Branson’s development phase of a stream application through assigning metadata to stream operators would occur before Branson2’s compilation of the stream application in order to apply the changes made to Barsness and Branson’s stream operators during development.

As per claim 13, claim 12 is incorporated.   Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness, and further in view of Hyndman, et al (Pub. No. US 2006/0126521 A1 hereinafter Hyndman).

As per claim 4, claim 2 is incorporated and Barsness further discloses wherein identifying the one or more stream operators includes: identifying one or more internal connections between the plurality of stream operators from the monitored network activity associated with the streaming data load (FIG. 5 shows a managed operator graph with internal (flows within processing elements) and external connections (flows between operating elements and to sinks, see also para. [0066], [0067]).
Barsness does not disclose, but Hyndman teaches, filtering the one or more stream operators with external connections from the plurality of stream operators based upon, at least in part, identifying the one or more internal connections between the plurality of stream operators (filter ports for a given connection based on connection type or termination type, para. [0077], [0079]).
Therefore, it would have been obvious to a person having ordinary kill in the art before the effective filing date of the applicant’s claimed invention to incorporate Hyndman’s filtering based on connection/termination types with Barness’s stream operators with connection types because it would have allowed for a more organized interface with more relevant information catered to user intentions.

As per claim 14, claim 12 is incorporated.   Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barsness, and further in view of Barsness, et al (Pub. No. US 2016/0306828 A1, hereinafter Barsness2).

As per claim 10, claim 9 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators includes deploying the identified one or more stream operators via the user interface (operators of processing elements are combined and displayed on operator graph, para. [0013], [0076]).  
	Barsness does not specifically disclose, but Barsness2 teaches, the user interface configured to allow a user to configure computing devices for external connections (operators may be configured to delete tuples before operator starts its normal processing of the tuple, para. [0029]; deletion of tuples by providing a set number through a user interface, para. [0030]; set numbers assigned to tuples and retained as the tuple is passed through downstream operators (showing external connections as claimed), para. [0026]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Barsness2’s stream operator configuration interface with Barsness’ interface displaying stream operators because it would have allowed for further administrative control over stream operator operations, providing for further customizability of the stream operators.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448